DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/28/2022 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed June 28, 2022 in response to PTO Office Action mailed December 29, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1-3, 7 and 8 have been amended. Claims 4 and 6 have been canceled. No claims have been added. As a result, claims 1-3, 5, 7 and 8 remain pending in this application.


Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are moot in view of the new ground(s) of the rejection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 8 and 9 amended to include limitation “periodically acquires the backup data or the snapshot image of the first volume in the second volume at a point in time of detection”. The limitation “periodically” is indefinite in view of the entire limitation because the remaining limitation is a conditional statement, acquires the backup data or the snapshot image of the first volume at a point in time of detection, which means the backup data or the snapshot is acquired when an abnormal condition occurs which makes “periodically” indefinite and vague. The limitation “periodically” therefore in not given any patentable weight.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meiri et al. (US 2020/0250522) and further in view of Gu (US 2018/0253358) and Pandey et al. (US 2020/0065485).
As per claim 1, Meiri teaches a storage apparatus (Meiri: fig. 1, item 106) comprising:
a controller (Meiri: fig. 1, item 108);
a first volume provided to a host (Meiri: fig. 1, items 110-1, 110-2, 102); and 
a second volume for storage of backup data or a snapshot image of the first volume (Meiri: par. [0036]: “the method obtains at least one snapshot of the volume”; the snapshot volume is a second volume storing snapshot data of the host volume), wherein the controller periodically acquires the first backup data or the snapshot image of the first volume at predetermined intervals, and stores the backup data or the snapshot image of the first volume in the second volume (Meiri: par. [0069]: “the method periodically obtains snapshots of the volume“; the snapshot volume stores the data related to the snapshot of the host volumes), acquires monitoring information including access information of the host [[and a volume used capacity in the first volume]] and sets a normal state of the first volume in typical use using the acquired monitoring information, detects an access behavior in a volume deviating from the set normal state, [[periodically]] acquires the backup data or the snapshot image of the first volume in the second volume at a point in time of detection, [[protects the second volume storing acquired backup data or the snapshot image of the first volume]] and sets a restore point to perform management (Meiri: par. [0015]: “a machine learning system analyzes Input/Output (I/O) data of a storage volumes…Based on the I/O data, the machine learning system identifies atypical behavior…and an alert is issued”; par. [0027]: “The method compares at least one of read counters and write counters associated with the I/O data of the storage volume with a plurality of read counters and a plurality of write counters”; par. [0028]: “where exceeding the threshold indicates the atypical behavior”; pars. [0060], [0061]: “the monitoring phase begins…and begins to accumulate statistics based on host device 102-N I/O data”; pars. [0062], [0063], [0067], [0068]: “when the machine learning system 112 identifies the atypical behavior, the method takes a snapshot of the volume…the user has the option to recover at least some, if not most, of the data through the snapshots”; par. [0069]: “If it is determined that the alert is a false alarm”; here an alert is false alarm means it is a normal state).
Meiri at least suggests a periodic snapshot and when atypical behavior is detected as noted above, however Meiri expressly fails to teach a periodic snapshot and when atypical behavior is detected. Charters et al. (US 2018/0203997) teaches: par. [0003]: “Backup of files to a storage solution can occur: on a periodic basis, as dictated by a user, and/or in response to one or more programs of the computing device, such as a file management/backup program or a detecting an issue by an anti-malware program”. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform snapshot operation on periodic basis as well as when there is atypical behavior detected to protect the storage system and maintain data availability of the user.
Meiri expressly fails to teach (limitations in double brackets above)acquiring a volume used capacity in the first volume. Gu teaches acquiring a volume used capacity (Gu: par. [0056]: “the capacity determination control unit 12 checks the backup data capacity, and compares it with a threshold (step S3). When the capacity is larger than a threshold A…the capacity determination control unit 12 determines that the backup target data is infected with ransomware, that is, abnormal”). As it can be seen from above teachings of Gu that presence of ransomware increases the size (used capacity) of the volume and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to acquire a volume used capacity with the host access information (e.g., I/O counters as taught by Meiri) to determine whether the volume is infected by the ransomware and accordingly issuing an alert so that remedial action can be taken.
Meiri and Gu fail to teach protects the second volume storing acquired the backup data or the snapshot image of the first volume. Pandey teaches protects the second volume storing acquired the backup data or the snapshot image of the first volume (Pandey: par. [0070]: “the file operation module 418 may be configured to perform particular file operations on data stored on the secondary storage 112 in response to a file operation being suspected of being associated with malware”; par. [0071]: “the file operation module 418 may instruct a GPFS node 212 to take a snapshot of data stored in the secondary storage 112”). Pandey teaches taking a snapshot of the secondary storage volume when the operation being suspected as malware to protect the data stored on secondary storage from being overwritten by suspected malware data (par. [0071]) because the data from the first volume is being replicated/backed up to the secondary storage/volume and taking snapshot of the secondary volume before being written by the data suspected of malware, the secondary volume is protected. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the snapshot of the second volume as taught by Pandey to protect the second volume from being overwritten by data infected with malware.
As per claim 2, Meiri, Gu and Pandey teach wherein the protects the second volume is to create backup data or snapshot image of the second volume (Pandey: par. [0070], [0071]); and to set a restore point on the backup data or snapshot image of the second volume (the snapshot or backup is performed to set a restore point or recover data at a particular point-in-time). 
As per claim 5, Meiri, Gu and Pandey teach wherein the controller includes: a monitoring unit that acquires monitoring information including the access information of the host and the volume used capacity in the first volume; an abnormality determination unit that sets the normal state in typical use in the first volume using the acquired information, and detects the access behavior in the volume deviating from the set normal state; and a volume backup unit that autonomously creates the backup data or the snapshot image of the first volume in the second volume at a point in time of detection (Meiri: par. [0015]: “a machine learning system analyzes Input/Output (I/O) data of a storage volumes…Based on the I/O data, the machine learning system identifies atypical behavior…and an alert is issued”; par. [0027]: “The method compares at least one of read counters and write counters associated with the I/O data of the storage volume with a plurality of read counters and a plurality of write counters”; par. [0028]: “where exceeding the threshold indicates the atypical behavior”; pars. [0060], [0062], [0063], [0067], [0068]: “when the machine learning system 112 identifies the atypical behavior, the method takes a snapshot of the volume…the user has the option to recover at least some, if not most, of the data through the snapshots”; par. [0069]: “If it is determined that the alert is a false alarm”; here an alert is false alarm means it is a normal state; Gu: par. [0056]: “the capacity determination control unit 12 checks the backup data capacity, and compares it with a threshold (step S3). When the capacity is larger than a threshold A…the capacity determination control unit 12 determines that the backup target data is infected with ransomware, that is, abnormal”).
Claim 7 is similar in scope with claim 1 above and directed towards a storage apparatus and thus rejected under same rationales as applied to claim 1 above. As noted with respect to claim 1 above, Meiri and Gu teach detecting an atypical behavior or false alarm (par. [0069]), which teaches setting a normal state (false alarm) or behavior deviating from the normal state.
Claim 8 similar in scope with claim 1 and is directed towards method. Meiri teaches a method (claim 1). Thus, claim 8 is rejected under same rationales as applied to claim 1 above.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meiri et al. (US 2020/0250522), Gu (US 2018/0253358) and Pandey et al. (US 2020/0065485) as applied to claim 1 above, and further in view of Kottomtharayil et al. (US 2015/0212897).
As per claim 3, Meiri, Gu and Pandey expressly fail to teach wherein the backup data or the snapshot image of the second volume is non-rewritable. Kottomtharayil teaches (par. [0332]): “A snapshot may be a read-only copy of data frozen at a point in time”. Meiri and Pandey teach taking snapshot when abnormal condition occurs so that the data can be restored from the abnormal condition. As noted above, Kottomtharayil teaches that the snapshot can be read-only so that data stored in the snapshot volume cannot be overwritten or erased and thus provides backup copy of the data which can be restored and the data loss can be minimum. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide read-only snapshot as taught by Kottomtharayil to protect the backup data from being overwritten or erased.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138